Moyer, C.J.,
dissenting.
{¶ 27} I reject the sanction imposed by the majority in this case. Respondent violated four Disciplinary Rules, and a six-month suspension with the entire suspension stayed, is inadequate punishment for such egregious behavior.
{¶ 28} Respondent withheld discoverable information and thereby breached his duties as an officer of the court and his responsibility to the public as an assistant prosecutor. Moreover, this behavior was not a single isolated incident, as respondent failed to disclose relevant, exculpatory, nonprivileged information on several occasions.
{¶ 29} I agree with the majority that respondent’s behavior was “inexcusable and undermined the integrity of the criminal justice system.” It is for this very reason, however, that I disagree with the sanction imposed. A more stringent sanction is warranted in this case.
{¶ 30} Respondent’s lapses in ethical judgment cause me to conclude that a six-month suspension, with no portion stayed, is appropriate in this case.
Pfeifer, J., concurs in the foregoing dissenting opinion.
Charles L. Richards, for respondent.